929 So. 2d 1114 (2006)
David COOK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-1101.
District Court of Appeal of Florida, Fourth District.
May 17, 2006.
Rehearing Denied June 21, 2006.
David Cook, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
David Cook appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion. Cook was seeking additional jail credit towards his Broward County sentences for time served in the Pinellas County Jail. He was arrested for charges that occurred in Pinellas County, and he completed a jail sentence for those charges before he was transferred to Broward County. Cook did not allege in his motion that he was arrested on a Broward County warrant at the same time that he was arrested for the offenses in Pinellas County, and he did not allege that a Broward County warrant was executed while he was in the Pinellas County Jail. Rather, an inmate request form from the Pinellas County jail that was attached to appellant's motion reflects that Broward County had issued only a hold. As a result, Cook has not demonstrated that he is entitled to any additional credit. See Gethers v. State, 838 So. 2d 504 (Fla.2003); May v. State, 912 So. 2d 326 (Fla. 3d DCA 2005); LeBlanc v. State, 839 So. 2d 896 (Fla. 3d DCA 2003). We affirm.
WARNER, TAYLOR and HAZOURI, JJ., concur.